The opinion of the court was delivered by
Gummeke, J.
This is a suit brought by the appellant to compel the respondent to specifically perform a contract to purchase lands. The only question in the case is whether the appellant has a title to the lands contracted for which the respondent is bound to accept.
The lands in controversy were devised to the appellant by the will of his father, which bears date August 9th, 1866,' and whether or not he has a valid title to them depends upon the true construction of that will.
The devise of these lands is, contained in the first clause of the will, and is as' follows: “ I give and bequeath unto my son John H. Patterson, on the following conditions, and 'as follows, the following described tract of land,” describing the lands which are the subject-matter of the contract which is sought to be en*719forced. Then follow devises of other lands to the testator’s sons Samuel H. and Henry. The testator then gave to his wife for her natural life the use of the homestead farm and the meadow adjoining it, and also the use of another farm adjoining the homestead one. After her death he gave the homestead farm to his son Joseph C. and the other farm to his son Ewing, and the one-half of the meadow to each of them. He then gave certain pecuniary legacies to his daughters, one of which was charged upon the farms devised to John H. and Henry. This legacy has been -paid. Then follow these two clauses:
“Item. I order and direct that not any of .my farms that I have herein given to my said sons as herein specified, shall be sold by any of my said sons during the life of my said wife.
“Item. I order and direct that if any of my said sons John H., Samuel, Ewing and Joseph should die without leaving lawful issue, and leaving a widow, then the widow of such son so becoming deceased may have the use of the farm which is herein given to such son so long as such widow of such deceased son remains unmarried, and, on the event of the marriage or decease of such widow of such son so becoming deceased, I give and .bequeath such farm of such son so becoming deceased unto such persons as may then be my lawful heirs forever.”
It is contended by the respondent that the effect of this last provision of the will was to cut down the devise to the appellant to an estate for life; or, if not that, then to a defeasible estate in fee-simple which would be divested upon his dying without leaving issue surviving him and leaving a widow. The view adopted by the court below was in conformity to that advanced by the respondent, and a decree was made dismissing the bill of complaint. I cannot concur in the view expressed by the vice-chancellor as to the true construction of this will: He considered that the estate devised to the appellant was cut down to a life estate, by the provision of the will last cited, on the theory that the words “die without leaving issue” imported an indefinite failure of issue and consequently created an estate-tail at common law; and that such an estate, as soon as it was created, was transmuted by the eleventh section of our statute of descents into an estate for life. But this view of the effect to be given to the words “die without issue” can only be sustained, it-seems *720,to me, by ignoring the provision of the fourth section of the supplement to the act concerning wills, approved March 12th, 1851, which was in force at the time of the execution of the will under ■consideration, and which declares
‘ ‘ that in any devise or bequest of real or personal estate in the will of any person dying after this act shall take effect, the words ‘ die without issue,’ or ‘die without lawful issue,’ or ‘have no issue,’ or any other words which may import a want or failure of issue of any person in his lifetime or at his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in the lifetime or at the death of such person, and not an indefinite failure of issue, unless a contrary intention shall otherwise appear by the will.” Gen. Stat. p. 3671.
I am not able to find in this will anything which makes it appear that the testator intended that the words “ die without leaving lawful issue” should import an indefinite rather than a definite failure of issue, nor is anything pointed out in the opinion below. Indeed, it is there stated that the implied estate in fee-tail, which is declared to have been created by the devise, “ rests upon the presumption that the testator meant by the words ‘without leaving issue’ an indefinite failure of issue, but that such a presumption is not a conclusive one,” and that if it had appeared from other language in the will that issue at death was meant, such language would change the time of the failure of issue from an indefinite to a definite date.
The rule applied by the court below in construing the words “ die without leaving lawful issue,” and determining that they imported an indefinite rather than a definite failure of issue, was that established by the common law. It was applied by this court in the case of Chetwood v. Winston, 11 Vr. 337 (referred to in the opinion below), in construing a devise similar to that now before ús. But in that case the will under consideration was evidently that of a person who had died before the passage of the act of 1851, for the opinion states that the question to be determined was “ whether by force of the testamentary disposition [of certain lands] one I. D., by the rules of the common law,. took an estate-tail.” The will now before us, as has already been ■Stated, was not executed until the year 1866, and consequently-*721the question to be determined in the case now before us is not what estate the devisee took in the lands devised, at common law, but what estate he took by the rule established by the act of 1851, which is just the reverse of the common-law rule.
Giving to the words “die without leaving lawful issue” the effect required by the statute, they import a definite and not an indefinite failure of issue, and consequently do not operate to cut down the fee-simple estate devised to the appellant by his father’s will into an estate-tail.
Nor can I concur in the view expressed in the opinion below that, assuming the words “ die without leaving issue” to import a definite failure of issue, still the appellant has not a perfect title to the lands in controversy, because, instead of having an indefeasible estate in fee-simple, he has an estate which is defeasible upon his dying without issue and leaving a widow. As I read the will before us, the appellant’s estate becomes divested and vests in the heirs of the testator, upon his death without issue surviving him and leaving a widow, only in case his death occurs during the lifetime of his mother, the widow of the testator.
In the case of Pennington v. Van Houten, 4 Halst. Ch. 745, decided by this court in 1852, the testator devised all his residuary real and personal estate to his son Abraham. He then provided as follows:
“ My will is and I do order that my executors shall rent out all my property for the benefit of my son Abraham, and the proceeds arising therefrom to be put out to interest for the benefit of my son, by my executors until he shall arrive to the age of twenty-one years; and I do further order that my executors give unto my said son Abraham, out of my estate, a good college education and a decent support until he arrives at the age of twenty-one years; but if my said son Abraham should die, having no children, then my mil is, and I do hereby dispose of my property in the following manner, viz.,”
giving it to certain collateral relations. The question presented by that case, as was stated by Chief-Justice' Green, in delivering the opinion of this court, was “ whether, under the provisions of the will, the limitation over of the estate given to the testator’s son Abraham was upon the death of the devisee without children.„ *722or upon the death of the devisee under twenty-one without children.” The chief-justice, in discussing this question, says: “ The doubt as to the true meaning of the will does not arise from the terms used, hut from the connection in which they stand. The clause in the will expressing the contingency upon which the limitation over is made to depend is in these words: ‘ But if my said son Abraham should die having no children, then my will is ’ &c. There is no reference in this clause, standing alone, to the devisee’s dying under twenty-one. The contingency expressed is simply the death of the devisee without children. It is insisted, however, that the clause ‘ under twenty-one years of age’ is fairly implied from the context, or if not, from mere grammatical construction, yet that was the true meaning of the testator as collected from the whole scope of the will. The true meaning of the passage, so far as rests upon its grammatical construction, depends entirely upon the idea with which it is set in opposition. If the limitation over was immediately connected with the original devise the meaning of the will would then be clear, and the only contingency upon which the devise over is expressly limited, or which can fairly be implied or supposed to exist in the mind of the testator, is the death of the devisee without children. But the clause containing the devise over does not stand in the will in that connection, nor does the devise thus stated express the whole idea of the testator. By the will he devises the residue of his estate, real and personal, to his son absolutely in fee-simple, by the broadest and most comprehensive terms. He then provides that the whole estate shall remain in the hands of the executors for the benefit of the devisee until he is twenty-one. That out of it he shall receive an education and a decent support until he is twenty-one, and then occurs the clause in question, but if he die without children then the estate shall go over. The devise over stands not in opposition to the original devise but to the event of the devisee’s coming into possession.” The opinion then, after discussing other portions of the will, for the purpose of strengthening the conclusion reached by the court that the limitation over was not set in opposition to the devise itself but to the event of the devisee reaching the *723age of twenty-one and coming into possession of the estate devised, declares the result to be that Abraham Van Houten, upon reaching the age of twenty-one years, became seized of an absolute and indefeasible estate in fee-simple in the lands devised to him by the will of his father, and that the limitation over was defeated by his reaching that age.
By the decision in Pennington v. Van Houten, as I understand it, two rules are established in the construction of wills containing a limitation over by way of executory devise after the death of the original devisee without issue, viz.:
[First. If land be devised to A. in fee and a subsequent clause in the will limits such land over to designated persons in case A. dies without issue, and A. so dies, and the substituted devisees are in esse at his death, and there is no other event expressed in the will to which the limitation over can fairly be referred, then A. takes a vested fee which becomes divested at his death and vests in those to whom the estate is limited over.
Second. Where there is an event indicated in the will other than the death of the devisee to which the limitation over is referable (for instance, the distribution of the testator’s estate or the postponement of the enjoyment of the property devised until the devisee reaches the age of twenty-one or until the exhaustion of a prior life estate), such limitation over will be construed to refer to the happening of such event or to the death of the devisee, according as the court may determine from the context of the will and the other provisions thereof, that the limitation clause is set in opposition to the event specified or is connected with the devise itself, v .
Since the decision of Pennington v. Van Houten the rules established by that decision have been frequently applied by our courts in construing limitations over by way of executory devise. In the case of Ackerman’s Administrator v. Vreeland’s Executor, 1 McCart. 23, the testator devised certain lands to his three daughters in fee, to be equally- divided between them, and then provided that if either of them should die without issue that the portion of the daughter so dying should go to the testator’s surviving children. The limitation over stood in opposition to the *724devise itself, there being no event other than the death of the original devisees expressed in the will to which it could be fairly-referred, and in accordance with the first rule established by Pennington v. Van Houten, it was held that the daughters took a vested estate in fee, subject to be divested at their death and vested in those to whom the estate was limited over, provided they died without leaving issue. The same rule was applied in the decision of Rowe v. White, 1 C. E. Gr. 411 to one of the devises in Wurts’ Executors v. Page, 4 C. E. Gr. 369; and in Groves v. Cox, 11 Vr. 40.
The case of Williamson v. Chamberlain, 2 Stock. 373, is an example of the application of the second rule established by the decision in Pennington v. Van Houten. In that case the testator gave a life estate to his wife in his real and personal property, and then declared that after the death of his wife the same should be sold and divided among his children. He then declared that if any of his children should die without,lawful issue his or her share should be divided among the survivors. It was considered that the limitation over stood in opposition not to the devise itself, but to the event of the distribution'of the estate among the children after the death of the wife, and it was consequently held that the limitation over was defeated by the death of the mother during the lifetime of the children. Other examples of the application of the second rule in Pennington v. Van Houten will be found in the construction put upon certain devises in the case of Wurts’ Executors v. Page, 4 C. E. Gr. 373, 374; in \J Baldwin v. Taylor, 10 Stew. Eq. 78; S. G. on appeal, 11 Stew. Eq. 637; in Barrell v. Barrell, 11 Stew. Eq. 60; and in Bishop v. McClelland, 17 Stew. Eq. 450.
Applying the rules of construction established by Pennington v. Van Houten to the case in hand, it is clear that if the testator, immediately after the devises to his sons, had declared that in the event of any of them dying without issue and leaving a widow, the widow of the one so dying should enjoy the lands devised to him during her widowhood, and that then it should go to .the testator’s, heirs, the construction adopted by the court below would be beyond criticism, for the limitation over would *725be immediately connected with the devises themselves and set in opposition thereto. But the clause containing the devise over does not stand in the will in that connection. Instead of being immediately connected with the devises to the testator’s sons it follows after that portion of the will which deprives them of the power of alienation during the lifetime of their mother. "What the testator has said, in effect, seems to me to be this: I devise a farm to each of my sons, but they shall not have the power to alienate the same during the lifetime of their mother, my wife; upon the death of my wife, however, they shall hold the lands devised to them respectively free from any condition and with full power to alienate; but if any of my sons shall die without leaving lawful issue &c., then over. Read in this way the limitation over stands not in opposition to the devise itself, but in opposition to the event of the devisees coming into the possession and enjoyment of an absolutely free and unfettered ownership of the lands devised. That being so, the limitation over becomes operative only in case the devisee dies before his power to alienate comes into existence, or, in other words, before the death of his mother.
The mother of the appellant having died before the making of the contract for sale which is sought to be enforced by this proceeding, the appellant was, at that time, seized of an indefeasible estate in fee-simple in the lands which were the subject-matter of the contract, and is entitled to a decree of specific performance against the respondent.
The decree of the court of chancery should be reversed and a decree entered in accordance with these views.
For reversal — The Chief-Justice, Depue, Gummere, Lippincott, Ludlow, Mague, Van Syckel, Bogert, Brown, Sims, Smith, Talman — 12.
For affirmance — None.